SEPARATION BENEFIT AGREEMENT AND GENERAL RELEASE

THIS SEPARATION BENEFIT AGREEMENT AND GENERAL RELEASE (hereinafter “Agreement”
and/or “Release”) is entered into this 14th day of June, 2005, by and between
CONNIE C. MUSCARELLA (hereinafter “Ms. Muscarella”), and THOMAS & BETTS
CORPORATION, (hereinafter “T&B”).

WITNESSETH:

WHEREAS, pursuant to the voluntarily resignation of Ms. Muscarella, the Parties
have elected to terminate the employment relationship and;

WHEREAS, the parties desire to fully and finally settle any and all matters
between them, arising out of or in any way connected with Ms. Muscarella’s
employment or separation from employment with T&B;

WHEREFORE, in consideration of the mutual promises contained herein, the parties
do agree as follows:

1. Ms. Muscarella acknowledges that her last day of employment with T&B will be
June 30, 2005, but that from the date of execution of this Agreement and Release
through her last day of employment, she will be required only to provide
consulting services and to assist with the transfer of her responsibilities.

2. Ms. Muscarella agrees to recognize that as of the date of her termination
from employment, her employment relationship with T&B has been permanently and
irrevocably severed and that T&B has no obligation, contractual or otherwise, to
reemploy or rehire her in the future. Ms. Muscarella further agrees to recognize
that this Agreement and Release supercedes any other agreement or contract in
existence, whether oral or written, between Ms. Muscarella and T&B with the
exception of any agreement specifically referenced herein.

3. T&B agrees to provide additional separation benefits to Ms. Muscarella by
paying her a one time, lump sum payment of Two Hundred Forty Seven Thousand
Dollars ($247,000.00) (less applicable deductions). This amount is equal to
payment of Ms. Muscarella’s regular salary for a period of twelve (12) months.
In addition, T&B agrees to pay an additional amount representing payment to
Ms. Muscarella of an amount equal to that she may have been eligible for as a
target bonus under the Management Incentive Plan in a one time, lump sum payment
of Ninety-eight Thousand Eight Hundred Dollars ($98,800.00) (less applicable
deductions). T&B agrees to pay to Ms. Muscarella a one time, lump sum payment of
Twenty Thousand Dollars ($20,000.00) (less applicable deductions) representing
an amount equal to twelve months of her perquisite allowance. T&B agrees to pay
Ms. Muscarella a one time, lump sum payment of Thirty Thousand Seven Hundred and
Forty-six Dollars ($30,746.00) (less applicable deductions) representing an
amount equal to thirty (30) accrued and unused vacation days. These amounts
totaling Three Hundred Ninety Six Thousand Five Hundred and Forty-six Dollars
($396,546.00) to be paid by T&B represents additional consideration for Ms.
Muscarella’s execution of this Agreement and Release. Ms. Muscarella
acknowledges that she is not otherwise entitled to receive these sums.

4. T&B, through its President, Dominic Pileggi, agrees that Ms. Muscarella shall
be considered vested and that Ms. Muscarella’s benefits under the Executive
Retirement Plan be calculated under Section 2.05(b) of the Plan to include an
additional five (5) years of credited service such that she will be credited
with a total of twelve (12) years and such additional months of service as she
may accrue through June 30, 2005. In accordance with her form of payment
instructions dated May 3, 2000, her benefit under the Thomas & Betts Executive
Retirement Plan will be paid in one single payment in the amount of $643,227.00
in accordance with the plan documents. A final calculation of this payment is
provided (see Attachment A).

5. T&B, through its President, Dominic Pileggi, agrees that all stock options
granted to Ms. Muscarella before the effective date of the termination of her
employment relationship with T&B, June 30, 2005, be treated as if Ms. Muscarella
had elected early retirement. Specifically, Ms. Muscarella’s stock options may
be exercised in full at any time within six (6) years of the date of the
termination of her employment relationship with T&B. However, in no event can
any stock options be exercised after their original respective expiration dates
as set forth in the applicable grant agreements.

6. T&B, through its President, Dominic Pileggi, agrees that the awards of
restricted stock granted to Ms. Muscarella by T&B prior to the termination of
her employment on June 30, 2005, be released to her as of the time the
restrictions would otherwise lapse. It is agreed that the awards of restricted
stock will only be released in accordance with the original vesting schedule if
there have been no violations or material breaches of this Agreement and Release
by Ms. Muscarella.

7. Benefits under the Executive Life Insurance Plan shall be provided in
accordance with the plan document.

8. Outplacement services will be made available to Ms. Muscarella for such time
and at a level of service that will not exceed $10,000. Fees for this service
shall be approved by Ms. Muscarella and sent to T&B for payment marked to the
attention of the General Counsel.

9. T&B agrees to provide the following benefits to Ms. Muscarella following her
termination date:

Comprehensive medical and dental coverage, for her and her current covered
dependents, for a period of two years commencing on the day following her
termination date subject to the provisions of Paragraph 11 herein. The plan
benefits and their costs will be based upon then-current plan offerings made
available to active employees of Thomas & Betts. Such plans may be changed from
time to time and such changes in plan design, and/or participant contributions
levels, will be applied in the same manner they are applied to other active
employee participants.

Following this two-year period of coverage, Ms. Muscarella will have the option
to continue medical and dental benefits as available through the Consolidated
Omnibus Benefits Reconciliation Act (COBRA).

10. T&B agrees that Ms. Muscarella may retain her Blackberry phone and submit an
expense voucher for its cost, and the cost of service through June 30, 2005,
which will be paid by T&B.

11. Ms. Muscarella agrees to notify T&B upon acceptance of any offer of
employment. In such event, the following will apply:



  a.   Comprehensive coverage for medical and dental benefits will cease upon
participation in such plans offered by the new employer, if available.



  b.   Ms. Muscarella will secure from the new employer an agreement to make her
available at reasonable times in order to fulfill her obligations under
Paragraph 19 of this Agreement.

12. T&B agrees to indemnify Ms. Muscarella, and to make her whole, for any loss
suffered by her in connection with any claims based on errors, events and
omissions occurring during the period Ms. Muscarella was employed with T&B that
are alleged against her and which arise out of, or are in any way connected to,
her former employment with T&B.

13. Ms. Muscarella reaffirms her agreement with the obligations set forth in the
Employment Proprietary Information and Invention Agreement (a copy of which is
attached hereto as Attachment “B”), the terms of which hereby are incorporated
by reference into this Agreement and Release.

14. Ms. Muscarella agrees not to solicit for employment or hire any employee of
T&B or its affiliates for a period of two (2) years following the completion of
her active employment with T&B, or before June 30, 2008.

15. Ms. Muscarella agrees to release and forever discharge T&B, its officers,
directors, employees, agents, affiliates, successors and assigns from any and
all claims or demands for damages, compensation, and any other claim or demand,
whatsoever, in law or equity, arising out of or in any way connected with her
employment with or termination from employment with T&B including, but not
limited to, any and all rights or claims for race, sex, age, national origin,
religion, handicap or disability discrimination or any other claim or right
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Fair Labor Standards Act, the National Labor Relations Act, the
Age Discrimination in Employment Act, the Family Medical Leave Act, or any other
federal, state or local statute or law.

16. Ms. Muscarella specifically represents that she has read and understands
this Agreement and Release, and has been offered a minimum of twenty-one
(21) days to consider the Agreement and Release before she has to execute it and
understands fully the final and binding effect of this Agreement and Release.
Ms. Muscarella further agrees that the only promises made to her to sign this
Agreement and Release are those stated in the Agreement and Release and that she
has signed this Agreement and Release voluntarily with the full intent of
releasing T&B and all others identified in the foregoing paragraph from any and
all claims relating to or arising out of her employment with T&B, and that she
was advised of her right to consult an attorney, hired by her, to review the
Agreement and Release and provide advice about it if she so desires.
Additionally, in accordance with federal law, this Agreement and Release may be
revoked by Ms. Muscarella at any time within seven (7) days after the date the
Agreement and Release is signed by Ms. Muscarella and this Agreement and Release
shall not be effective until the expiration of such seven day period. Finally,
Ms. Muscarella agrees and acknowledges that if she signs this Agreement and
Release before the expiration of said twenty-one (21) day period referred to
hereinabove, that she has affirmatively waived such twenty-one day minimum
period, but will still have the seven (7) calendar days within which to revoke
this Agreement and Release. Ms. Muscarella expressly understands that she is
knowingly and voluntarily waiving any claim for age discrimination that she may
have under the Age Discrimination in Employment Act.

17. Ms. Muscarella agrees that she will keep the terms of this Release
confidential and, further, that she will keep the fact of this Agreement and
Release confidential. Ms. Muscarella will not discuss this Agreement and Release
with any third-parties nor will she discuss with any third-parties any matters,
whatsoever, arising out of or relating to T&B’s operations except upon and
pursuant to the express written permission of T&B. Ms. Muscarella may, however,
discuss this Agreement and Release with her attorneys and/or tax advisor. Any
breach by Ms. Muscarella of this provision shall not otherwise waive the
enforceability of this Agreement and Release. Notwithstanding the foregoing,
this paragraph does not limit Ms. Muscarella’s right to challenge the validity
of this Agreement and Release in a legal proceeding under the Older Workers
Benefit Protection Act with respect to claims under the Age Discrimination in
Employment Act.

18. Ms. Muscarella agrees not to do or say anything that reasonably may be
expected to have the effect of disparaging T&B or diminishing or impairing the
goodwill and reputation of T&B and the products and services it provides.

19. If necessary, Ms. Muscarella agrees to make available to T&B advice,
assistance, and information, such as truthful sworn statements, deposition
testimony, or trial testimony, for the presentation or preparation of T&B’s
position in any legal proceeding(s) involving matters or issues of which
Ms. Muscarella has or had knowledge or involvement. T&B will reimburse Ms.
Muscarella for all out of pocket expenses that may be incurred in carrying out
these services.

20. Ms. Muscarella also agrees not to testify as a witness or otherwise
participate in any action, suit, or proceeding of any kind against T&B except as
may be required by court direction or order, or otherwise provided by law.

21. Nothing contained in this Agreement shall supersede or eliminate any other
retirement or other benefit to which Ms. Muscarella is entitled; the benefits
provided herein are in addition to any other benefits to which she would
otherwise be entitled. To the extent any benefit conferred here may be
inconsistent with any practice or policy maintained by the Company, the
provisions of this letter shall be controlling.

22. This Release shall not be considered as an admission by T&B of any
wrongdoing or of a violation of any law, whatsoever.

23. This Release sets forth the entire Release and agreement between the parties
hereto and fully supersedes any and all prior Releases or understandings between
the parties hereto. The terms of this Release are contractual and not a mere
recital.

24. If any provision of this Release is found to be unenforceable or void, the
remaining provisions shall remain in full force and effect. This Release shall
be construed in accordance with the laws of the State of Tennessee. If it
becomes necessary for either party to bring a civil action to enforce the terms
of this Release, then the prevailing party shall be entitled to recover that
party’s legal fees and expenses. Notwithstanding the foregoing, neither party is
required to pay the prevailing party’s legal fees and expenses should
Ms. Muscarella challenge the validity of this Agreement and Release in a legal
proceeding under the Older Workers Benefit Protection Act with respect to claims
under the Age Discrimination in Employment Act.

25. Ms. Muscarella expressly acknowledges that she has carefully read and fully
understands the terms of this Release and voluntarily enters into same with full
knowledge of the consequences of her acts and without any duress or coercion and
after having been advised of her right to consult with an attorney prior to
executing this Release.

THOMAS & BETTS CORPORATION

By: /s/ J. N. Raines



      Title: Vice President – General Counsel & Secretary

Date: June 14, 2005

      /s/ Connie C. Muscarella

 
     

 
   
CONNIE C. MUSCARELLA
Date:
 
June 13, 2005
 
   
 
   

